Case: 11-60483     Document: 00511779987         Page: 1     Date Filed: 03/07/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           March 7, 2012

                                     No. 11-60483                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



YOLANDA LOWE

                                                  Plaintiff - Appellant
v.

AMERICAN EUROCOPTER, L.L.C.

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                           U.S. Dist. Ct. No. 1:10-CV-24


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Yolanda Lowe appeals the district court’s summary judgment, based upon
judicial estoppel, which had the effect of dismissing her employment
discrimination claims. The district court concluded that Lowe’s failure to
schedule these claims on her bankruptcy schedules met the test for imposition
of judicial estoppel against her. See generally Reed v. City of Arlington, 650 F.3d




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60483    Document: 00511779987     Page: 2   Date Filed: 03/07/2012



                                  No. 11-60483

571, 574 (5th Cir. 2011)(en banc)(listing elements necessary to support a finding
of judicial estoppel).
      In the district court, Lowe failed to file a response to the American
Eurocopter’s motion for summary judgment or otherwise raise any challenge to
it in that court. On appeal, American Eurocopter argues that she therefore
failed to preserve any error in the district court. We agree. We “generally do not
consider arguments raised for the first time on appeal.” Ries v. Page, 610 F.3d
865, 871 (5th Cir. 2010). Lowe did not file a reply brief in our court and has not
argued anything that would take this case outside that general rule.
      AFFIRMED.




                                        2